DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10830829. Although the claims at issue are not identical, they are not patentably distinct from each other. Although the conflicting claims are not identical, the sole difference between the claims of the instant application and the US Pat is a minor variation in the claim language. As such, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have written the claims in a slightly varying way that has the same claim content.

Claim Objections
Claims 15-22 are objected to because of the following informalities:  The “-“ should be removed from the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “battery control unit” in Claim 21 and “control unit” in claim 27.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim recites the limitation “determining a cell measurement for each battery cell by means of solving an over determined equation system of equations which defines said cell measurement as a function of said sensor measurement,” and “evaluating any residual terms…” but said limitations are genus claims, broadly claiming any over-determined equations and any evaluation techniques to perform the said determining and evaluating, respectively, the scope which goes beyond the original disclosure that only discloses one particular over-determined equations and usage of mean values. In short, the Applicant is not entitled to claim any and all over-determined equations to determine a cell measurement and any evaluating techniques to determine any residuals (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.       Claims 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 as an example, we recognize that the limitations “determining a cell measurement for each battery cell by means of solving an over determined equation system of equations which defines said cell measurement as a function of said sensor measurement; and evaluating any residual terms resulting from said equation system in order to identify any battery cell having a cell measurement which deviates from an expected value based on the remaining battery cells” are abstract idea, as they involve usage of mathematical concept.
         Most importantly, the claim recites several functional limitations, specifically determining and evaluating any residual terms using an over-determined equation system of equations, but said limitations are genus claims lacking sufficient details as to how to perform said functional limitations (see Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself.” also TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does not sufficiently describe how to achieve these results in non-abstract way.” McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence.”). With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
         In Step 2A, the claims additionally recite “arranging said battery cells in at least two groups of cells, connecting each of said groups of cells to a corresponding sensor of a sensor unit, and obtaining, by means of said sensor unit, at least one sensor measurement for each group which is indicative of the state of operation of said battery pack,” but said limitations are merely directed to insignificant data collection activity. The claims do not improve the functioning of any devices. The claims also do not improve any technology due to the lack of details in the over-determined equation in the claim and evaluating (Note: To prove improvement in the other technology, the Original Disclosure and the claim must both show sufficient details). In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
         In Step 2B, the claims additionally recite “arranging said battery cells in at least two groups of cells, connecting each of said groups of cells to a corresponding sensor of a sensor unit, and obtaining, by means of said sensor unit, at least one sensor measurement for each group which is indicative of the state of operation of said battery pack,” but said limitations are merely directed to data collection activity that is well-understood, routine and conventional. As such, the claims do not recite additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
          Additionally, the claim 25 is a program per se and as such not statutory. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16, 18-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., US-PGPUB 2011/0121645 (hereinafter Zhang)

          Regarding Claims 15 and 21. Zhang discloses monitoring the status of a plurality of battery cells in a battery pack (Abstract), comprising:
arranging said battery cells (Paragraph [0021]) in at least two groups of cells (Fig. 4, arranging the cells in modules; Paragraph [0029]);
connecting each of said groups of cells to a corresponding sensor of a sensor unit (Fig. 4; Paragraph [0018], controllers receive measurements, thus controllers are also sensor units); and obtaining, by means of the sensor unit, at least one sensor measurement for each group which is indicative of the state of operation of the battery pack (Paragraph [0018], receive voltage and temperature information);

determining a cell measurement for each battery cell by solving an over-determined equation system which defines the cell measurement as a function of said the sensor measurement (Paragraph [0024]-[0025], cell voltage differences ΔV’s between cells. As an example, four unknowns V1 to V4 and 6 equations, where V’s are cell voltages.
eqn1: ΔV12=V1-V2 
eqn2: ΔV13=V1-V3
eqn3: ΔV14=V1-V4
eqn4: ΔV23=V2-V3  
eqn5: ΔV24=V2-V4
eqn6: ΔV34=V3-V4); 

and evaluating any residual terms resulting from said the equation system in order to identify any battery cell having a cell measurement which deviates from an expected value based on the remaining battery cells (Paragraph [0024]-[0025], difference exceeds a predetermined threshold).

          Regarding Claim 16. Zhang discloses determining cell measurements, corresponding to the residual terms by means of a recalculation of the over-determined equation system using information from the previous calculation of the equation system (Paragraph [0026], updating)

          Regarding Claim 18. Zhang discloses obtaining, by means of the sensor unit, the at least one sensor measurement in the form of a terminal voltage measurement of each battery cell or a temperature measurement of each battery cell (Paragraph [0018], measurement includes voltage or temperature information)

          Regarding Claims 19 and 22.  Zhang discloses arranging the groups of cells in a manner so that at least two of the groups comprise two or more cells, and at least two of the groups overlap so that a cell forms part of the overlapping groups and connecting the sensor unit to the groups; and wherein the number of groups is less than the number of ceils (Figure 4 and Fig. 8, cells 111, 112, 211, 311, 411, etc. grouped as 101’, 102’, etc. and groups overlapping, with controllers obtaining measurements)

          Regarding Claim 20.  Zhang discloses in Paragraph [0021] that the number of battery modules and number of cells can vary according to various applications. As such, although Zhang does not explicitly disclose the groups of cells in a manner so that it fulfills the relationship number of groups - number of cells/2 > 1, it would have been obvious to a person of ordinary skill in the art at the time of the invention filed to arrange the battery pack according to said relationship, absent criticality, so as to tailor the desired battery pack arrangement according to one’s application and design criteria. 

          Regarding Claim 23. Zhang discloses a battery management system wherein said sensors (S1-S3) are configured for measuring at least one parameter related to the state of operation of said cells (C1-CS5), said parameter being at least one of the following: the terminal voltage (V) of at least one battery cell; and the temperature (T) of at least one battery cell (Fig. 4; Paragraph [0018])


          Regarding Claim 24. Zhang discloses a vehicle comprising a battery management system (Fig. 9; Paragraph [0052])

          Regarding Claim 27. Zhang discloses a control unit for monitoring the status of a plurality of connected battery cells in a battery pack (Figs. 7 and 9)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US-PGPUB 2011/0121645.

          Regarding Claims 25 and 26. Zhang discloses a non-transitory computer readable medium containing a computer program for performing the method steps of claim 15 when said the program is run on the computer (Figs. 7 and 9, obviously uses computer to perform the functions described in Zhang, so as to process the received data in efficient and timely manner)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US-PGPUB 2011/0121645 in view of Carrier et al., US-PGPUB 2006/0071643 (hereinafter Carrier)

          Regarding Claim 17.  Zhang discloses balancing the battery pack (Abstract)

Zhang does not disclose providing the residual terms based on a comparison of a cell measurement with an average value of the cell measurements from the equation system

Carrier discloses balancing the battery pack, which includes comparing cell measurement with an average value of the cell measurements (Paragraph [0009])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Carrier in Zhang and provide the residual terms based on a comparison of a cell measurement with an average value of the cell measurements from the equation system, so as to effectively manage the battery pack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865